 

Exhibit 10.1

 

PROMISSORY NOTE




$45,000

January 26, 2012




FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, Kinetic Resources Corp., a Nevada corporation, (“Maker”)
hereby promises to pay to the order of Crown Alliance Capital Limited (“Holder”)
the sum of FORTY-FIVE THOUSAND DOLLARS ($45,000).  This Note shall bear interest
at the rate of ten percent (10%) per annum.  All principal and interest due
hereunder shall be paid on or before January 26, 2013.




Maker hereby waives presentment, dishonor, notice of dishonor and protest.  All
parties hereto consent to, and Holder is expressly authorized to make, without
notice, any and all renewals, extensions, modifications, or waivers of the time
for or the terms of payment of any sum or sums due hereunder, or under any
documents or instruments relating to or securing this Note, or of the
performance of any covenants, conditions or agreements hereof or thereof or the
taking or release of collateral securing this Note.  Any such action by Holder
shall not discharge the liability of any party to this Note.




This Note shall be governed by and construed in accordance with the laws of the
State of Nevada without regard to conflict of law principles.  Maker shall also
pay Holder any and all costs of collection incurred in connection with this
Note, including court costs and reasonable attorney’s fees.







Kinetic Resources Corp.




By: /s/ Lorraine Fusco

Lorraine Fusco, President





















